Case 1:21-cv-00175-JAO-KJM Document 10 Filed 06/17/21 Page 1 of 3      PageID #: 226




  CLARE E. CONNORS                7936
  Attorney General
  PATRICIA OHARA                3124
  ROBYN B. CHUN                 3661
  Deputy Attorneys General
  Department of the Attorney General
  State of Hawaiʻi
  425 Queen Street
  Honolulu, Hawaiʻi 96813
  Telephone: (808) 586-0618
  Fax: (808) 586-1372
  E-mail: robyn.b.chun@hawaii.gov
  Attorneys for Defendants
  the Honorable Mark E. Recktenwald, the Honorable Paula A. Nakayama,
  the Honorable Sabrina S. McKenna, the Honorable Michael D. Wilson,
  the Honorable Katherine S. Leonard, the Supreme Court of the State of Hawaii,
  The Office of Disciplinary Counsel of the Hawaii Supreme Court,
  The Disciplinary Board of the Hawaii Supreme Court,
  The Lawyers Fund for Client Protection of the Hawaii Supreme Court,
  Bradley R. Tamm, Clifford L. Nakea, Roy F. Hughes,
  Charlene M. Norris, and Andrea R. Sink
                   IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAIʻI
  GARY VICTOR DUBIN et al.,                  CV 21-00175 JAO-KJM

              Plaintiffs,                    DEFENDANTS’ MOTION TO
                                             DISMISS WITH PREJUDICE
        vs.                                  VERIFIED COMPLAINT FOR
                                             DECLARATORY RELIEF AND FOR
  THE SUPREME COURT OF THE                   ACTUAL AND PUNITIVE CIVIL
  STATE OF HAWAII, et al.                    RIGHTS DAMAGES;
                                             MEMORANDUM IN SUPPORT;
              Defendants.                    DECLARATION OF ROBYN B.
                                             CHUN; EXHIBITS “A” THROUGH
                                             “E”; CERTIFICATE OF
                                             COMPLIANCE WITH WORD
                                             LIMITATIONS; CERTIFICATE OF
                                             SERVICE
Case 1:21-cv-00175-JAO-KJM Document 10 Filed 06/17/21 Page 2 of 3             PageID #: 227




         DEFENDANTS’ MOTION TO DISMISS WITH PREJUDICE
           VERIFIED COMPLAINT FOR DECLARATORY RELIEF
        AND FOR ACTUAL AND PUNITIVE CIVIL RIGHTS DAMAGES

               Defendants the Supreme Court of the State of Hawaii, Chief Justice

  Mark E. Recktenwald, Associate Justices Paula A. Nakayama, Sabrina S.

  McKenna, Michael D. Wilson and Katherine S. Leonard, the Office of Disciplinary

  Counsel of the Hawaii Supreme Court, the Disciplinary Board of the Hawaii

  Supreme Court, Bradley R. Tamm, Clifford L. Nakea, Roy F. Hughes,

  Charlene M. Norris, and Andrea R. Sink (collectively, “Defendants”), through the

  Attorney General for the State of Hawaiʻi and her undersigned deputies, seek an

  order dismissing the Verified Complaint for Declaratory Relief and for Actual and

  Punitive Civil Rights Damages, filed herein on April 9, 2021 (“Complaint”) with

  prejudice on the grounds that: (i) this Court lacks jurisdiction to decide Plaintiffs’

  claims; (ii) the 11th Amendment and sovereign immunity doctrine bar Plaintiffs’

  claims; and (iii) Plaintiffs’ claims against the Justices and individual Disciplinary

  Defendants in their individual capacity are barred by judicial or quasi-judicial

  immunity.

               //

               //

               //

               //



                                            -1-
Case 1:21-cv-00175-JAO-KJM Document 10 Filed 06/17/21 Page 3 of 3        PageID #: 228




              This motion is brought pursuant to Rules 12(b)(1) and 12(b)(6), Fed.

  R. Civ. P. and is based on the Memorandum, Declaration and Exhibits attached

  hereto, the records and files herein and such further argument as may be made at

  the hearing on this motion.

              Dated: Honolulu, Hawaiʻi, June 17, 2021.

                                        CLARE E. CONNORS
                                        Attorney General, State of Hawaii


                                        /s/ Robyn B. Chun
                                        PATRICIA OHARA
                                        ROBYN B. CHUN
                                        Deputy Attorneys General
                                        Attorneys for Defendants




                                          -2-
